Citation Nr: 0838613	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  03-25 369A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel





INTRODUCTION

The veteran served on active duty from June 1967 to June 1970 
and from April 1971 to April 1974, including service in the 
Republic of Vietnam.  The veteran is deceased and the 
appellant has claimed benefits as the surviving spouse. 
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  During the course of the appeal, 
jurisdiction over the case was transferred to the RO in 
Baltimore, Maryland. 
 
The Board remanded the case to the RO, via the Appeals 
Management Center (AMC), in March 2007 for further 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review.


FINDINGS OF FACT

1.  The veteran died in September 2001.  The veteran's 
certificate of death lists cardiac arrest, cardiomyopathy, 
and chronic congestive heart failure as the immediate causes 
of death; underlying causes of death included COPD, right 
lower lobe pneumonia, chronic schizophrenia and obesity. 

2.  At the time of his death, the veteran was service 
connected for post traumatic stress disorder (PTSD) with a 70 
percent disability rating.

3.  A VA psychiatrist's opinion concerning the veteran's 
cause of death indicates that the veteran's PTSD contributed 
to the veteran's early death from cardiac disease.


CONCLUSION OF LAW

The criteria for establishment of service connection for the 
cause of the veteran's death have been met.  38 U.S.C.A. §§ 
1110, 1310, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.302, 3.303, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

In this case, the Board finds that the RO has substantially 
satisfied the duties to notify and assist, as required by the 
VCAA.  To the extent that there may be any deficiency of 
notice or assistance, there is no prejudice to the veteran in 
proceeding with this issue given the fully favorable nature 
of the Board's decision.  

II. Analysis

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disease or 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a); Harvey v. Brown, 6 
Vet. App. 390, 393 (1994).

In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1); Schoonover v. 
Derwinski, 
3 Vet. App. 166, 168-69 (1992); Ventigan v. Brown, 9 Vet. 
App. 34, 36 (1996).

The Board has reviewed all the evidence in the claims file.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Board notes that the veteran was service-connected for 
PTSD with a disability rating of 70 percent at the time of 
his death during September 2001.  The veteran's death 
certificate listed cardiac arrest, cardiomyopathy, and 
chronic congestive heart failure as the immediate causes of 
death; underlying causes of death included COPD, right lower 
lobe pneumonia, chronic schizophrenia and obesity.

The Board remand dated in March 2007 requested a VA opinion 
concerning the veteran's cause of death.  The VA examiner 
indicated that it is more likely than not that the veteran's 
PTSD acted as a risk factor and had at least some 
contribution to the veteran's early death from cardiac 
disease.   

In light of the above, and after resolving all doubt in the 
appellant's favor, the Board finds that service connection 
for the cause of the veteran's death is warranted.




ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted, subject to the regulations 
applicable to the payment of monetary benefits.



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


